Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2022, 9/7/2022, 8/15/2022, 7/8/2022, 06/06/2022, 05/04/2022, 3/31/2022, 3/10/2022, 2/14/2022, 1/19/2022, 12/10/2021, 10/11/2021, 9/7/2021, 8/13/2021, 7/8/2021, 04/14/2021 has been considered by the examiner.  Please see attached PTO-1449.

The information disclosure statement filed 04/14/2021 and 04/14/2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no NPL documents and no foreign documents submitted, the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 

The information disclosure statement filed 11/11/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a proper copy or list of the references with the same name in the information disclosure statement and English abstract or translation is needed for foreign document. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 11,010,402.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 11,010,402 as shown in comparison table below.

Instant Application
Patent 11,010,402
1. A computer-implemented method comprising: 
receiving operations data from a content management system, wherein the operations data comprises a log of operations; 
comparing a remote tree representing a server state of content items stored on the content management system to the log of operations to determine a subset of the log of operations to be applied to bring the remote tree up to date; 
executing the subset of the log of operations; 
updating, based on execution of the log of operations, the remote tree; 
determining that the updated remote tree and a sync tree are out of sync, the sync tree representing a difference between the server state associated with the remote tree and a file system state associated with a local tree, the local tree representing the file system state for content items stored on a client device; and 
generating, based on a difference between the updated remote tree and the sync tree, a set of operations that perform converging of the server state associated with the remote tree and the file system state associated with the local tree.
1. A computer-implemented method comprising: 
receiving, at one or more processors of a client device, operations data corresponding to a plurality of namespaces from a content management system, wherein the operations data comprises a log of operations, wherein the log of operations includes prioritized modifications to content items of a corresponding namespace of the plurality of namespaces; 
executing, at the one or more processors of the client device, the log of operations; 
updating, by the one or more processors of the client device, based on execution of the log of operations, a remote tree representing a server state for the content items stored on the content management system; 
determining, at the one or more processors of the client device, that the remote tree and a sync tree are out of sync, the sync tree representing a difference between the server state associated with the remote tree and a file system state associated with a local tree, the local tree representing the file system state for content items stored on the client device; 
generating, at the one or more processors of the client device and based on a difference between the remote tree and the sync tree, a set of operations that perform converging of the server state associated with the remote tree and the file system state associated with the local tree; and providing, by the one or more processors of the client device, the set of operations to the content management system to be executed by the content management system.



Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “wherein the log of operations includes prioritized modifications to content items of a corresponding namespace of the plurality of namespaces; a remote tree representing a server state for the content items stored on the content management system;” of claims 1 of Patent 11,010,402 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Ngo et al., Kotagiri et al. and Shin et al. does not teach “comparing a remote tree representing a server state of content items stored on the content management system to the log of operations to determine a subset of the log of operations to be applied to bring the remote tree up to date; executing the subset of the log of operations; updating, based on execution of the log of operations, the remote tree; determining that the updated remote tree and a sync tree are out of sync, the sync tree representing a difference between the server state associated with the remote tree and a file system state associated with a local tree, the local tree representing the file system state for content items stored on a client device; and generating, based on a difference between the updated remote tree and the sync tree, a set of operations that perform converging of the server state associated with the remote tree and the file system state associated with the local tree” as shown in the independent claims 1, 11 and 16. Thereby, the combination of limitations in claims 1, 11 and 16 is not taught by the prior art.  
After review of result of the searches conducted, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 11 and 16. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
A search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168